Citation Nr: 1824889	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability. 


REPRESENTATION

Appellant represented by:	Latosha Payne, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from March 13, 1979 to June 29, 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2018, a videoconference hearing was held before the undersigned; a transcript is in the record.

The instant claim was developed as one to reopen, following an April 1980 prior final denial of service connection.  Evidence received since the prior final denial includes the Veteran's complete service treatment records (STRs) which include information pertinent to the claim (pertinent parts of which were not associated with the claims file at the time of the prior final denial).  Under 38 C.F.R. § 3.156 (c), if at any time after VA issues a decision on a claim VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when the claim was previously considered, de novo consideration of the claim is required.  The issue is characterized accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was previously denied on the basis that the Veteran's psychiatric disability preexisted service and had not been aggravated therein.  The evidence associated with the record at the time of the prior final denial included a report of the Veteran's service separation examination and certain other records pertaining to his psychiatric disability.  Significantly, it did not include the report of his service entrance examination (when a psychiatric disability or history of was not noted).  Well into his training, he was found to have mental aptitude deficiencies incompatible with military service.  Psychiatric diagnoses at the time included depression, schizophrenia and retardation.  The fact that the psychiatric disabilities were not noted on entrance establishes his entitlement to a [rebuttable only by clear and unmistakable evidence of preexistence] presumption of soundness on entry in service with respect to psychiatric disability.  Furthermore, if the presumption of soundness is in fact rebutted, he is entitled to a further presumption of aggravation, which likewise is rebuttable only by clear and unmistakable evidence (that the disability was not aggravated by service).  This analysis presents medical questions that require medical expertise.  The Veteran has not been afforded a psychiatric evaluation in conjunction with the instant claim (nor was he afforded one at the time of the April 1980 denial).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and interview/examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found on examination or shown by the record during (during service and during the pendency of the instant claim, i.e., from February 1980 to the present).  Please reconcile the psychiatric diagnoses noted in service with the diagnoses currently found; if any is deemed invalid, explain why that is so. ]

(b) Regarding each psychiatric disability entity diagnosed please indicated whether or not it is a chronic acquired psychiatric disability.

(c) Regarding each psychiatric chronic acquired psychiatric disability entity diagnosed please opine: 
(i) Whether there is "clear and unmistakable" (obvious, manifest, and undebatable) evidence that it preexisted the Veteran's service?  If so, please identify such evidence. 

(ii) If a psychiatric disability entity is found to have clearly and unmistakably preexisted the Veteran's service (and the disability was manifested in service), is there also clear and unmistakable evidence that it was NOT aggravated (i.e., permanently worsened) during service?  If so, please identify such evidence.

(iii) If a pre-existing psychiatric disorder entity is found to have increased in severity during (been aggravated by) service, is there "clear and unmistakable" evidence that the increase was due to the natural progression of the disability?  If so, please identify such evidence (with citation to some medical literature that discusses the course of natural progression of the diagnosed entity in question.

Please include rationale with all opinions.

2.  The AOJ should then review the entire record and readjudicate the claim (de novo).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

